DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 14 is allowable.  The restriction requirement, as set forth in the Office action mailed on 7/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the Restriction Requirement of 7/13/2020 is partially withdrawn.  Dependent claim 17, directed to the non-elected species in which the holding device is in the form of a fixing/locking device (as disclosed in paragraph [0056] of the specification), is no longer withdrawn from consideration because the claim requires all the limitations of allowable claim 14.  Please note that the Restriction Requirement of 7/13/2020 further contained restriction between Invention I (drawn to a “device for exchanging at least one cutting component of a rotary tool for machining workpieces made of plastic” or to a “device for exchanging at least one cutting component of a hollow milling tool that rotates about a rotational axis and that machines plastic workpieces”, depending upon the claim) and Invention II (drawn to a “hollow milling tool for machining workpieces made of plastic”).  Claims 25 and 26, which were drawn to non-elected Invention II, were cancelled in the below Examiner’s Amendment.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an exchanging device (6) for releasing the at least one cutting component (2a) from a body (2b) of the tool (2) and for attaching another cutting component (2a) to the body (2b) of the tool (2)” in claim 14;
“a holding device (4) for holding the body (2b) of the tool (2)” in claim 15;
“at least one engaging element (13) for engaging in the at least one cutting component (2a)” in claim 18;
“at least one engaging element” in each of claims 19, 20, and 21 (noting that the term “engaging” is a verb, such that said clams recite an element for performing the function of engaging, but recites no additional structure to perform the function of engaging);
“two engaging elements” in claim 22 (noting that the term “engaging” is a verb, such that said clam recites an element for performing the function of engaging, but recites no additional structure to perform the function of engaging); and
“an exchanging device (6)…to remove the at least one cutting component from a hollow body (2b) of the milling tool (2) and to attach another cutting component (2a) to said hollow body (2b)” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael J. Bujold (Reg. No. 32,018) on 2/3/2021.
The application has been amended as follows: 

Amendments to the Claims 
1-13. (Canceled)

14. (Currently Amended) A device (1) for exchanging at least one cutting component (2a) of a rotary tool (2) for machining workpieces made of plastic, the device comprising:
rotating the at least one cutting component (2a) about a rotational axis (2c) of the tool (2), and
an exchanging device (6) for releasing body (2b) of the tool (2) and for attaching another cutting component (2a) to the body (2b) of the tool (2);   
wherein the aligning device (5) comprises means (12) for determining [[the]] an angular position of the tool (2) about the rotational axis (2c), 
wherein the aligning device (5) further comprises a positioning element (10), the positioning element (10) being a tapered wedge that is movable into one of a plurality of openings (11) formed in the at least one cutting component (2a), and 
wherein moving the positioning element (10) into the one of the plurality of openings (11) causes the at least one cutting component (2a) to be rotated into a position about the rotational axis (2c) at which the exchanging device (6) is able to release the at least one cutting component (2a) from the body (2b) of the tool (2).   

15. (Currently Amended) The device according to claim 14, further comprising a holding device (4) for holding the body (2b) of the tool (2).

16. (Previously Presented) The device according to claim 15, wherein the holding device (4) is in a form of a floating clamping device.

17. (Previously Presented) The device according to claim 15, wherein the holding device (4) is a fixing device for a drive unit of the tool (2).  

at least one cutting component (2a).

19. (Previously Presented) The device according to claim 18, wherein the exchanging device (6) comprises a drive unit (14) for rotating the at least one engaging element (13).

20. (Previously Presented) The device according to claim 18, wherein the exchanging device (6) comprises means (15) for moving the at least one engaging element (13) in a direction of the rotational axis (2c) of the tool (2).

21. (Previously Presented) The device according to claim 20, wherein the means (15) for moving the at least one engaging element (13) in the direction of the rotational axis (2c) of the tool (2) comprise a spring element (16) for applying force in the direction of the rotational axis (2c) of the tool (2).

22. (Previously Presented) The device according to claim 18, wherein the exchanging device (6) comprises two engaging elements (13) which are movable toward the tool (2) by a displacement device (19).

23. (Currently Amended) The device according to claim 14, wherein the aligning device (5) further comprises a second positioning element (10), the second positioning element (10) being a second tapered wedge for rotating the at least one cutting component (2a) about the rotational axis (2c) of the tool (2) into the position at which the exchanging device (6) is able to release the at least one cutting component (2a) from the body (2b).  


25. (Canceled)

26. (Canceled)

27. (Currently Amended) A device (1) for exchanging at least one cutting component (2a) of a hollow milling tool (2) that rotates about a rotational axis and that machines plastic workpieces, the device comprising:
an alignment device (5) which engages the at least one cutting component (2a) and which rotates the at least one cutting component (2a) about the rotational axis of the milling tool (2) so as to orient the at least one cutting component (2a) into a desired rotational position; and
an exchanging device (6) that is couplable with the at least one cutting component (2a), the exchanging device (6) being actuatable to remove the at least one cutting component (2a) from a hollow body (2b) of the milling tool (2) and to attach another cutting component (2a) to said hollow body (2b)
wherein the alignment device (5) comprises a proximity sensor (12) for determining [[the]] an angular position of the milling tool (2) about the rotational axis (2c),  
wherein the alignment device (5) further comprises a positioning element (10), the positioning element (10) being a tapered wedge that is movable into one of a plurality of openings (11) formed in the at least one cutting component (2a), and
wherein moving the positioning element (10) into the one of the plurality of openings (11) causes the at least one cutting component (2a) to be rotated into the desired position about the rotational axis (2c), and it is at the desired position where the exchanging device (6) is able to remove the at least one cutting component (2a) from the hollow body (2b).  

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 14 and the prior art, attention is directed to, for example, Momochi et al. (U.S. PG Publication No. 2004/0005973 A1).  Please note that Momochi et al. was cited by Examiner on the PTO-892 mailed on 10/6/2020.
Figure 1 of Momochi et al. illustrates a device for the exchanging of at least one cutting component (11) of a rotary tool (9+11).  During processing, the rotary tool (9+11) rotates about a rotational axis, which from the perspective of Figure 1, extends in a vertical direction.  Via the cutting component (11) thereof, said tool (9+11) can machine workpieces, including plastic workpieces.  This is because the cutting component (11) is blind to the workpiece which it cuts, i.e. it will cut whatever workpieces, including plastic workpieces, with which it is brought into operative contact by virtue of the machining portion thereof.  Based on the foregoing, when the tool (9+11) is set in rotation about the rotational axis, and when plastic workpieces are supplied, for example, said rotary tool (9+11) will machine the supplied plastic workpieces by placing them in operative contact with the machining portion of its cutting component (11).  
	The device for the exchanging of the at least one cutting component (11) further comprises an aligning device (5) in the form of a spindle (5).  As can be seen within Figure 1, said aligning device (5) (at its distal end protrusion (5a)) engages the cutting component (11) by way of the body (9) of the tool (9+11).  Thus, when the aligning device (5) is set in rotation, the aligning device (5) functions to rotate the cutting component (11) about a rotational axis of the rotary tool (9+11).  

claim 14 set forth an “exchanging device.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to carry out the recited function of “releasing the at least one cutting component from a body of the tool and for attaching another cutting component to the body of the tool.”  Thus, “exchanging device” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is interpreted as comprising the following per paragraphs [0061] - [0064] of the specification, as well as equivalents thereto.  (The bolded portions of paragraphs [0061] - [0064] correspond to the structure of the “changing device”).    
[0061] The exchanging device 6, which is used for releasing at least the cutting component 2a from the part 2b that remains on the tool 2 and for attaching another cutting component 2a to the part 2b that remains on the tool 2, is shown in detail in particular in Fig. 3. This comprises at least one, in the present case two engaging elements 13 that serve to engage in the cutting component 2a and for that purpose are adapted to the shape of the cutting component 2a concerned. Thus, there is a form fit between the engaging element 13 and the cutting component 2a. In the present case the engaging elements 13 engage from underneath in the central bore 2d of the tool 2, which is also in the cutting component 2a. The engaging elements 13 are adapted to the contour of the cutting component 2a so that by rotating the engagement elements 13, the cutting component 2a can be released from the tool 2. Correspondingly, by rotating the engaging element 13 concerned in the opposite direction another cutting component 2a can be connected again to the part 2b that remains on the tool 2. The manner of this rotation depends on the design of the connection between the part 2b that remains on the tool 2 and the cutting component 2a. That connection will be described in greater detail later, with reference to a number of example embodiments.

[0062] To enable the rotation of the engaging elements 13, in the example embodiment shown the engaging device 6 comprises a drive unit 14 for rotating the at least one engaging element 13. In the present case the drive unit 14 is an electric motor, which in a manner known as such can be connected to the engaging element 13 concerned.
the exchanging device 6 also has means 15 for moving the at least one engaging element 13 In the direction of the rotational axis 2c of the tool 2. In the present case these means 15 move the whole drive unit 14 along with the engaging element 13 connected thereto, and comprise two spring elements 18 and 17 each in the form of a pneumatic cylinder. The spring element 18 can apply force in the direction toward the rotational axis 2c of the tool 2. In addition a spring element 18 also in the form of a pneumatic cylinder is provided, whose function will be explained later. Instead of the pneumatic cylinder a compression spring could also be used as the spring element 18. If necessary the force or spring constant of the spring elements 18, 17 and/or 18 can be adjustable.

[0064] Furthermore the exchanging device 6 has a displacement device 19 by which the engaging elements 13 can be displaced in a direction perpendicular to the rotational axis 2c of the tool 2, i.e. in a horizontal direction, in this case the displacement device 19 comprises a further pneumatic cylinder 20, which is connected, via a tie-rod 21, to a support 22 which is located between the engaging element 13 and the drive unit 14 and on which the engaging elements 13 can rest.

	Regarding Momochi et al., the tool changer (29) of the device constitutes an equivalent of the “exchanging device.”  This will now be explained.  
First, the tool changer (29) of the device carries out the function specified in lines 5-7 of the claim, said function being “releasing the at least one cutting component from a body of the tool and for attaching another cutting component to the body of the tool.”  Note that Momochi et al. advises that the tool changer (29) comprises a jig (35), and it is said jig (35) that is actuatable to remove an existing cutting component (11) from the body (9) of the tool (9+11) and exchange it (11) for a new cutting component (11), which is to be attached/inserted into the central space of said body (9) [paragraphs 0030-0031].  Further, the tool changer (29) isn’t excluded by any 
Next, it is noted that lines 8-9 of claim 14 set forth, “wherein the aligning device comprises means for determining an angular position of the tool about the rotational axis.”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  As claim 14 doesn’t recite sufficient structure, material, or acts to entirely perform the recited function of “determining an angular position of the tool about the rotational axis,” the limitation corresponding to “means for determining an angular position of the tool about the rotational axis” is being treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.Thus, “means for determining an angular position of the tool about the rotational axis” is interpreted as comprising the following per paragraph [0060] of the specification, as well as equivalents thereto.  (The bolded portions of paragraphs [0060] correspond to the structure of the “means for determining an angular position of the tool about the rotational axis”).   

means in the form of proximity sensors 12 for determining the angular position of the tool 2.  In a way known as such, the proximity sensors 12 can determine whether one of the openings 11 or a wall of the cutting component 2a is in front of it.  This also makes it possible to select that positioning element 10 to move toward the cutting component 2a whose position is such that it can engage in one of the openings 11, so that collisions of the positioning elements 10 with the wall of the cutting component 2a can be avoided.  Needless to say, other design forms of the means 12 for fixing the angular position of the tool 2 are also conceivable.

Momochi et al. though, does not disclose the aligning device (5) as comprising “means for determining the angular position of the tool about the rotational axis.”  Examiner reiterates though that the aligning device (5) of Momochi et al. is a spindle (5), and said spindle (5) is rotatable about the rotational axis and receives the tool (9+11) in its distal end protrusion (5a).  Noting this, by determining an angular position of the spindle (5) about the rotational axis, for example, an angular position of the tool (9+11) held by said spindle (5) would also be found.  
Hayashi et al. (U.S. PG Publication No. 2009/0176636 A1); however, discloses an aligning device (25) in the form of a tool-receiving spindle.  Said aligning device (25) is shown in at least Figure 5 as comprising means in the form of a proximity sensor (48) for detecting an angular position of the alignment device (25).  By determining an angular position of the aligning device (25) about a rotational axis, for example, an angular position of the tool (16) held by the alignment device (25) would also be found.  As such, Hayashi et al. discloses means in the form of the aforesaid proximity sensor (48) for detecting an angular position of the aligning device (25) as well as the tool (16) held therein.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the aligning device (5) of 
Momochi et al./Hayashi et al. though, do not teach, the aligning device (5) as further comprising “a positioning element, the positioning element being a tapered wedge that is movable into one of a plurality of openings formed in the at least one cutting component, and wherein moving the positioning element into the one of the plurality of openings causes the at least one cutting component to be rotated into a position about the rotational axis at which the exchanging device is able to release the at least one cutting component from the body of the tool.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Momochi et al./Hayashi et al. so as to produce the present invention as set forth in claim 14.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 14.
Regarding independent claim 27 and the prior art, attention is directed to, for example, Momochi et al. (U.S. PG Publication No. 2004/0005973 A1).  Please note that Momochi et al. was cited by Examiner on the PTO-892 mailed on 10/6/2020.
Figure 1 of Momochi et al. illustrates a device for the exchanging of at least one cutting component (11) of a hollow tool (9+11).  The hollow tool (9+11) constitutes such, as it has a hollow body (9)/chuck member in which the cutting component (11) is received.  Examiner notes that said device may be used for the intended use of “exchanging at least one cutting component of a hollow milling tool.”  For example, when the cutting component (11) is formed as a milling 
	During processing, the tool (9+11) rotates about a rotational axis, which from the perspective of Figure 1, extends in a vertical direction.  Via the cutting component (11) thereof, said tool (9+11) can machine workpieces, including plastic workpieces.  This is because the cutting component (11) is blind to the workpiece which it cuts, i.e. it will cut whatever workpieces, including plastic workpieces, with which it is brought into operative contact by virtue of the machining portion thereof.  Based on the foregoing, when the tool (9+11) is set in rotation about the rotational axis, and when plastic workpieces are supplied, for example, said tool (9+11) will machine the supplied plastic workpieces by placing them in operative contact with the machining portion of its cutting component (11).  
With regards to the device, it comprises an alignment device (5).  As can be seen within Figure 1, the distal end (5a) of the alignment device (5) engages the cutting component (11) via the hollow body (9).  When the alignment device (5), which is embodied as a spindle, is set in rotation, the alignment device (5) rotates the cutting component (11) about the rotational axis of the tool (9+11).  In doing so, said alignment device (5) orients the cutting component (11) into a desired rotational position.  
Lines 8-11 of claim 27 set forth an “exchanging device.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to carry out the recited function of “to remove the at least one cutting component from a hollow body of the milling tool and to attach another cutting component to said hollow body.”  As a bolded portions of paragraphs [0061] - [0064] correspond to the structure of the “exchanging device”).    
[0061] The exchanging device 6, which is used for releasing at least the cutting component 2a from the part 2b that remains on the tool 2 and for attaching another cutting component 2a to the part 2b that remains on the tool 2, is shown in detail in particular in Fig. 3. This comprises at least one, in the present case two engaging elements 13 that serve to engage in the cutting component 2a and for that purpose are adapted to the shape of the cutting component 2a concerned. Thus, there is a form fit between the engaging element 13 and the cutting component 2a. In the present case the engaging elements 13 engage from underneath in the central bore 2d of the tool 2, which is also in the cutting component 2a. The engaging elements 13 are adapted to the contour of the cutting component 2a so that by rotating the engagement elements 13, the cutting component 2a can be released from the tool 2. Correspondingly, by rotating the engaging element 13 concerned in the opposite direction another cutting component 2a can be connected again to the part 2b that remains on the tool 2. The manner of this rotation depends on the design of the connection between the part 2b that remains on the tool 2 and the cutting component 2a. That connection will be described in greater detail later, with reference to a number of example embodiments.

[0062] To enable the rotation of the engaging elements 13, in the example embodiment shown the engaging device 6 comprises a drive unit 14 for rotating the at least one engaging element 13. In the present case the drive unit 14 is an electric motor, which in a manner known as such can be connected to the engaging element 13 concerned.

[0063] To be able to bring the engaging element 13 into and out of engagement with the cutting component 2a, the exchanging device 6 also has means 15 for moving the at least one engaging element 13 In the direction of the rotational axis 2c of the tool 2. In the present case these means 15 move the whole drive unit 14 along with the engaging 

[0064] Furthermore the exchanging device 6 has a displacement device 19 by which the engaging elements 13 can be displaced in a direction perpendicular to the rotational axis 2c of the tool 2, i.e. in a horizontal direction, in this case the displacement device 19 comprises a further pneumatic cylinder 20, which is connected, via a tie-rod 21, to a support 22 which is located between the engaging element 13 and the drive unit 14 and on which the engaging elements 13 can rest.

	With respect to Momochi et al., the tool changer (29) of the device constitutes an equivalent of the “exchanging device.”  This will now be explained.  
First, the tool changer (29) carries out the function specified in lines 8-11 of the claim, said function being “to remove the at least one cutting component from a hollow body of the milling tool and to attach another cutting component to said hollow body.”  Note that Momochi et al. advises that the tool changer (29) comprises a jig (35), which is actuatable to remove an existing cutting component (11) from the hollow body (9) of the tool (9+11) and exchange it (11) for a new cutting component (11) that is to be attached/inserted into the central space of said hollow body (9) [paragraphs 0030-0031].  Further, the tool changer (29) isn’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, said tool changer (29) performs the identical function specified in the claim (to remove the at least one cutting component from a hollow body of the milling tool and to attach another cutting component to said hollow body), and 
Momochi et al. though, does not disclose the alignment device (5) as comprising “a proximity sensor for determining an angular position of the milling tool about the rotational axis.”  Examiner reiterates though that the alignment device (5) of Momochi et al. is a spindle (5), and said spindle (5) is rotatable about the rotational axis and receives the tool (9+11) in its distal end (5a).  Noting this, by determining an angular position of the spindle (5) about the rotational axis, for example, an angular position of the tool (9+11) held by said spindle (5) would also be found.  
Hayashi et al. (U.S. PG Publication No. 2009/0176636 A1); however, discloses an alignment device (25) in the form of a tool-receiving spindle.  Said alignment device (25) is shown in at least Figure 5 as comprising a proximity sensor (48) for detecting an angular position of the alignment device (25).  By determining an angular position of the alignment device (25) about a rotational axis, for example, an angular position of the tool (16) held by the alignment device (25) would also be found.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the alignment device (5) of Momochi et al. with the proximity sensor (48) of Hayashi et al., so as to provide the device of Momochi et al. with the added advantage of being able to have the angular position of the alignment device (5) and the tool (9+11) thereof determined as required.  
Momochi et al./Hayashi et al. though, do not teach, the alignment device (5) as further comprising “a positioning element, the positioning element being a tapered wedge that is movable into one of a plurality of openings formed in the at least one cutting component, and 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Momochi et al./Hayashi et al. so as to produce the present invention as set forth in claim 27.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        


/ERICA E CADUGAN/Primary Examiner, Art Unit 3722